                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


MARK CARTER,

                 Petitioner,               Case Number: 2:17-CV-11787
                                           HON. GEORGE CARAM STEEH
v.

RANDALL HAAS,

                 Respondent.
                                 /


            ORDER GRANTING PETITIONER’S MOTION TO
           MODIFY TERMS OF ABEYANCE ORDER (DOC. 12)

     Michigan state prisoner Mark Carter filed a petition for a writ of

habeas corpus on June 5, 2017. (Doc. 1). That same day, Carter filed a

motion to stay the petition. (Doc. 2). The Court granted Carter’s motion,

stayed the petition, held further proceedings in abeyance, and imposed

time restrictions within which Carter was required to proceed. (Doc. 4 at

Pg. ID 136).

     Carter later moved to modify the terms of the abeyance order. (Doc.

5). The Court granted the motion and modified the terms of the abeyance

order by requiring Carter to exhaust state court remedies within ninety days

                                     -1-
from the Court’s order and file a motion to lift stay and an amended petition

within sixty days after conclusion of the state court proceedings. (Doc. 8).

      Carter has filed a second motion to modify terms of abeyance order.

On June 5, 2019, the Michigan Supreme Court remanded Carter’s direct

appeal from his re-sentencing under People v. Lockridge, 498 Mich. 358

(2015), to the Michigan Court of Appeals. People v. Carter, No. 158770

(Mich. June 5, 2019). The matter has been reopened by the Michigan

Court of Appeals, but no decision has been issued. See People v. Carter,

No. 345504.

      Carter is unable to file a motion for relief from judgment in the trial

court until his direct appeal concludes. The Court will modify the terms of

the stay order to allow Carter ninety days to initiate exhaustion of state

court remedies following the conclusion of his direct appeal. Carter is not

required to complete exhaustion of state court remedies within that time

because he does not control when the state court will rule upon his claims.

Instead, he is required only to initiate exhaustion by the filing of a motion

for relief from judgment in the trial court within ninety days. The Court

further requires Carter to file a motion to lift the stay and an amended


                                       -2-
petition within sixty days after the complete exhaustion of state court

remedies.

      IT IS SO ORDERED.

Dated: August 2, 2019
                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE


                                CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                August 2, 2019, by electronic and/or ordinary mail and also on
                 Mark Carter #215595, Alger Maximum Correctional Facility,
                     N6141 Industrial Park Drive, Munising, MI 49862.

                                      s/Barbara Radke
                                        Deputy Clerk




                                             -3-
